Order filed October 13, 2011.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00883-CV
                                      ____________

              IN RE KOMATSU AMERICA CORPORATION, Relator



                                ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                     165th District Court
                                    Harris County, Texas
                              Trial Court Cause No. 2010-77680



                                         ORDER

       On October 12, 2011, relator, Komatsu America Corporation, filed a petition for
writ of mandamus. See Tex. Gov't Code Ann. § 22.221. Relator asks this Court to order
The Honorable Josefina M. Rendon, Judge of the 165th District Court, Harris County,
Texas, to set aside her orders dated September 30, 2011, entered in trial court cause number
2010-77680, styled Mario Salinas, et al v, Dorsett Bros. Concrete Supply, Inc., et al.
Relator claims the trial court abused its granting plaintffs’ motion to compel discovery.

       It appears from the facts stated in the petition that relator’s request for relief requires
further consideration and that relator will be prejudiced unless immediate temporary relief
is granted. See Tex. R. App. p. 52.8(b), 52.10.
        We therefore ORDER that the orders entered on September 30, 2011, by the court
below be stayed in trial court cause number 2010-77680, styled Mario Salinas, et al v,
Dorsett Bros. Concrete Supply, Inc., et al. Such orders are stayed until final decision by
this Court of relator's petition for writ of mandamus, or until further orders of this Court.

        Further, the court requests real parties in interest, Mario Salinas and Florencia
Salinas, Individually and as Next Friends of the minor children Mario Salinas and Adilene
Salinas, to file a response to the petition for writ of mandamus on or before October 28,
2011.



                                           PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.




                                              2